DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 05/13/2022. Claim objections, drawings objections, and 35 U.S.C. 112b have been withdrawn. Claims 10 and 18 have been cancelled. Claims 19-22 have been added. Claims 1-9,11-17, and 19-22 remain pending for consideration on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besore et al (US 20180224182 A1) in view of Boarman (US 10174982 B2, referred to as Boarman ‘982), Kawasumi et al (US 6502416 B2) and in further view of Choi (US 20190331395 A1).
Regarding claim 1, Besore teaches refrigerator appliance (refrigerator appliance 100) comprising: a cabinet (cabinet 102); a liner (inner liner 160) attached to the cabinet (cabinet 102), the liner defining an icebox (IB) compartment (freezer chamber 124); a sealed system (sealed system 190) mounted to the cabinet to selectively cool the IB compartment (as shown on figure 3), the sealed system (190) comprising a compressor (compressor 192) to motivate refrigerant through the sealed system (during operation of sealed system 190, gaseous refrigerant flows into compressor 192, which operates to increase the pressure of the refrigerant, pg4 paragraph 0044), and an evaporator (evaporator 198) disposed along an air path in fluid communication with the compressor to exchange refrigerant therewith (as shown on figure 5), an IB fan mounting along the airflow path to motivate the chilled airflow from the IB evaporator to the IB compartment (fans 240 and 242 are in fluid communication with evaporators 222 and 226 for supplying child air to freezer compartments 180 and 182, pg4 paragraph 0051).
Besore teaches the invention as described above but fail to teach a conductive ice mold mounted within the IB compartment, the conductive ice mold defining a mold cavity along the air path to receive a chilled airflow from the evaporator; a thermoelectric heat exchanger (TEHE) disposed on the conductive ice mold to draw heat therefrom, a controller in operable communication with the water dispenser and the TEHE, and activating the TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity.
However, Boarman ‘982 teaches a conductive ice mold (ice maker 52 containing ice molds, as shown on figure 4) mounted within the IB compartment (ice maker 52 contained within ice maker housing 54, col 4 lines 21-24 and as shown on figure 2) the conductive ice mold defining a mold cavity (ice tray 70) along the air path to receive a chilled airflow from the evaporator (operation of ice maker 52 uses an oscillating setting in which air circulators are used during the ice freezing process, col 17 lines 57-60); a thermoelectric heat exchanger (TEHE) (thermoelectric device 102) disposed on the conductive ice mold to draw heat therefrom (thermoelectric device 102 physically connected to the bottom surface of ice forming plate 76, col 4 lines 48-50), a controller (control circuit 198) in operable communication with the water dispenser (in communication with water dispensing valve 200, figure 13) and the TEHE (as shown on figure 13), and activating the TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity (controller 440 operates ice maker 52 which has inactive modes in which the TEHE is not being used, can also be activated on high energy mode during high usage, col 17 and 18).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance of Besore to include a conductive ice mold defining a mold cavity along the air path to receive a chilled airflow from the evaporator; a thermoelectric heat exchanger (TEHE) disposed on the conductive ice mold to draw heat therefrom, a controller in operable communication with the water dispenser and the TEHE, and activating the TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity in view of the teachings of Boarman ‘982 for the use of a particular oscillation setting, a thermoelectric device setting, one or more air circulator settings for use during the ice freezing process. The settings in the high energy mode require more energy, and result in the faster formation of clear ice pieces. The high energy mode could also include using the thermoelectric device to provide a higher temperature to the ice forming plate to cause a faster release of ice pieces during the harvest process and to shorten cycle time for filling and making the ice pieces.
The combined teachings teach the invention as described above but fails to teach a water dispenser positioned below the ice mold to direct an ice-building spray of water to the mold cavity, and the controller initiating an ice making operation comprising directing the ice-building spray to the mold cavity. 
However, Kawasumi teaches a water dispenser (sprinklers 50) positioned below the conductive ice mold (ice making chambers 60, as shown on figure 1) to direct an ice-building spray of water to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1), the controller (it is obvious to a person skilled in the art that if an refrigerant conduit 10 is installed with ice making operation components, then also an controller would be included to control these components of the refrigerating cycle) initiating an ice making operation comprising directing the ice-building spray to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the combined teachings to include a water dispenser positioned below the ice mold to direct an ice-building spray of water to the mold cavity, and the controller initiating an ice making operation comprising directing the ice-building spray to the mold cavity in view of the teachings of Kawasumi for the base plate to be useful to effect heat transfer from the ice making cell casings to the refrigerant at the entirety of cooling pipe during the ice making cycle in operation. 
The combined teachings teach the invention as described above but fail to teach a controller in operable communication with the IB fan, the controller being configured to motivating the chilled airflow during directing the ice-building the ice-building spray, thereby forming an initial portion of ice.
However, Choi teaches a controller in operable communication with the IB fan (controller 50 controls ice making fan 2430, pg4 paragraph 0060), the controller motivating the chilled airflow during directing the ice-building the ice-building spray (while the controller does not directly control chilled airflow during ice building spray operation, the controller does indeed provide chilled airflow by circulating air inside ice maker 30 using the fan 2430 so that the water may effectively freeze, pg4 paragraph 0064), thereby forming an initial portion of ice (when water effectively freezes, pg4 paragraph 0064).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator appliance in the combined teachings to include a controller in operable communication with the IB fan, the controller being configured to motivating the chilled airflow during directing the ice-building the ice-building spray, thereby forming an initial portion of ice to provide chilled airflow during directing the ice-building the ice-building spray for the controller to operate the ice making fan, so that the water may freeze efficiently. 
Regarding claims 7 and 15, the combined teachings teach wherein the water dispenser (sprinklers 50 of Kawasumi) comprises a guide ramp (parallel lateral plates 72 of Kawasumi) extending at a non-vertical angle from an upper edge to a lower edge (both ends of lateral plates 72, as shown on figure 1 of Kawasumi), and a cup wall (upward flanges 54 in which sprinklers 50 are housed in, col 4 lines 13-15 and as shown on figure 1 of Kawasumi) defining a nozzle recess below the guide ramp (outward flanges 21 where houses sprinklers 50 are located, below lateral plates 72 of Kawasumi), and a spray cap defining an outlet aperture received within the nozzle recess (nozzles 52 has an outlet to spray water within upward flange 54, as shown on figure 1 of Kawasumi).
Regarding claims 9 and 17, the combined teachings teach wherein the water dispenser (sprinklers 50 of Kawasumi) is positioned directly below the ice mold (ice making chambers 60, as shown on figure 1 of Kawasumi) to direct an ice-building spray of water upward into the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1 of Kawasumi).
Claims 2, 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besore et al (US 20180224182 A1) in view of Boarman (US 10174982 B2, referred to as Boarman ‘982), Kawasumi et al (US 6502416 B2), Choi (US 20190331395 A1) and in further view of Cravens et al (US 20140260347 A1)
Regarding claim 2, the combined teachings teach the invention as described above but the combined teachings fail to teach wherein the TEHE is disposed above the mold cavity
However, Cravens teaches wherein the TEHE (thermoelectric cooling 16 of Cravens) is disposed above the mold cavity (thermoelectric 16 is disposed above cavity 32, as shown on figure 1 of Cravens).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the refrigerator appliance in the combined teachings to include wherein the TEHE is disposed above the mold cavity in view of the teachings of Cravens to decrease the temperature of the water in the ice piece forming cavity such that the water is substantially solidified into an ice piece.
Regarding claims 3, 12, and 20, the combined teachings teach wherein the TEHE is in direct contact with a top wall of the conductive ice mold (thermoelectric 16 is in thermal communication with cavity 32 which sits within ice tray 30, 0020 and as shown on figure 1 of Cravens).
Claims 4-6, 11, 13-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besore et al (US 20180224182 A1) in view of Boarman (US 10174982 B2, referred to as Boarman ‘982), Kawasumi et al (US 6502416 B2), Choi (US 20190331395 A1) and in further view of Boarman et al (US 20140165621 A1, referred to as Boarman ‘621).
Regarding claims 4 and 21, the combined teachings teach the invention as described above but fail to teach further comprising a finned heat sink disposed along the air path in conductive thermal communication with the TEHE.
However, Boarman ‘621 teaches further comprising a finned heat sink (fins 83 and heat sink 81 of Boarman ‘621) disposed along the air path in conductive thermal communication with the TEHE (located within housing 50 and connected to thermoelectric device 22, as shown on figure 3 and 5 of Boarman ‘621).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the refrigerator appliance in the combined teachings to include further comprising a finned heat sink disposed along the air path in conductive thermal communication with the TEHE in view of the teachings of Boarman ‘621 to provide a cooling effect by the finned heat sink to radiate heat away from hot side plate of the thermoelectric device.
Regarding claims 5, 13, and 22, the combined teachings teach a conductive recess plate (cold side plate 88 of Boarman ‘621) housing the TEHE (as shown on figure 6 of Boarman ‘621) between the conductive ice mold and the finned heat sink (between second piece 16 of ice mold 12 and finned heat sink 81, as shown on figure 6 of Boarman ‘621).
Regarding claims 6 and 14, the combined teachings teach an insulator plate (hot side plate 90 of Boarman ‘621) disposed between the conductive recess plate (between cold site plate 88 of Boarman ‘621) and the finned heat sink about the TEHE (as shown on figure 6 of Boarman’621).	
            Regarding claim 11, the combined teachings teach a refrigerator appliance (refrigerator appliance 100 of Besore) comprising: a cabinet (cabinet 102 of Besore); a liner (inner liner 160 of Besore) attached to the cabinet (cabinet 102 of Besore), the liner defining an icebox (IB) compartment (freezer chamber 124 of Besore); a sealed system (sealed system 190 of Besore) mounted to the cabinet to selectively cool the IB compartment (as shown on figure 3 of Besore), the sealed system (190 of Besore) comprising a compressor (compressor 192 of Besore) to motivate refrigerant through the sealed system (during operation of sealed system 190, gaseous refrigerant flows into compressor 192, which operates to increase the pressure of the refrigerant, pg4 paragraph 0044 of Besore), and an evaporator (evaporator 198 of Besore) disposed along an air path in fluid communication with the compressor to exchange refrigerant therewith (as shown on figure 5 of Besore); a conductive ice mold (ice maker 52 containing ice molds, as shown on figure 4 of Boarman ‘982) mounted within the IB compartment (ice maker 52 contained within ice maker housing 54, col 4 lines 21-24 and as shown on figure 2 of Boarman ‘982), the conductive ice mold defining a mold cavity (ice tray 70 of Boarman ‘982) along the air path to receive a chilled airflow from the evaporator (operation of ice maker 52 uses an oscillating setting in which air circulators are used during the ice freezing process, col 17 lines 57-60 of Boarman ‘982); a thermoelectric heat exchanger (TEHE) (thermoelectric device 102 of Boarman ‘982) disposed above the mold cavity to draw heat therefrom (thermoelectric device 102 physically connected to the bottom surface of ice forming plate 76, col 4 lines 48-50 of Boarman ‘982); a finned heat sink (fins 83 and heat sink 81 of Boarman ‘621) disposed along the air path in conductive thermal communication with the TEHE (located within housing 50 and connected to thermoelectric device 22, as shown on figure 3 and 5 of Boarman ‘621); and a water dispenser (sprinklers 50 of Kawasumi) positioned below the conductive ice mold (ice making chambers 60, as shown on figure 1 of Kawasumi) to direct an ice-building spray of water to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1 of Kawasumi), an IB fan mounting along the airflow path to motivate the chilled airflow from the IB evaporator to the IB compartment (fans 240 and 242 are in fluid communication with evaporators 222 and 226 for supplying child air to freezer compartments 180 and 182, pg4 paragraph 0051 of Besore); and a controller (control circuit 198 of Boarman ‘982) in operable communication with the water dispenser (in communication with water dispensing valve 200, figure 13 of Boarman ‘982), the IB fan (controller 50 controls ice making fan 2430, pg4 paragraph 0060 of Choi), and the TEHE (as shown on figure 13 of Boarman ‘982), the controller (it is obvious to a person skilled in the art that if an refrigerant conduit 10 is installed with ice making operation components, then also an controller would be included to control these components of the refrigerating cycle) initiating an ice making operation comprising directing the ice-building spray to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1 of Kawasumi), motivating the chilled airflow during directing the ice-building spray (while the controller does not directly control chilled airflow during ice building spray operation, the controller does indeed provide chilled airflow by circulating air inside ice maker 30 using the fan 2430 so that the water may effectively freeze, pg4 paragraph 0064 of Choi), thereby forming an initial portion of ice (when water effectively freezes, pg4 paragraph 0064 of Choi), and activating the TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity (controller 440 operates ice maker 52 which has inactive modes in which the TEHE is not being used, can also be activated on high energy mode during high usage, col 17 and 18 of Boarman ‘982).
Claims 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besore et al (US 20180224182 A1) in view of Boarman (US 10174982 B2, referred to as Boarman ‘982), Kawasumi et al (US 6502416 B2) and in further view of Choi (US 20190331395 A1), and in further view of Chae Chang-Wan (KR 200460218 Y1).
Regarding claim 8 and 16, the combined teachings teach the invention as described above but fail to teach wherein the ice mold defines a maximum horizontal mold width, and wherein the nozzle recess defines a maximum horizontal recess width, the maximum horizontal mold width being larger than the maximum horizontal recess width.
However, Chang-Wan teaches an injection nozzle for an ice maker wherein the ice mold defines a maximum horizontal mold width, and wherein the nozzle recess defines a maximum horizontal recess width, the maximum horizontal mold width being larger than the maximum horizontal recess width (see annotated on figure 1 below of Chae-Chang Wan).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the refrigerator appliance in the combined teachings to include wherein the ice mold defines a maximum horizontal mold width, and wherein the nozzle recess defines a maximum horizontal recess width, the maximum horizontal mold width being larger than the maximum horizontal recess width in order to further expand the direction in which water reaches the ice molds.

    PNG
    media_image1.png
    667
    975
    media_image1.png
    Greyscale


Regarding claim 19, the combined teachings teach a refrigerator appliance (refrigerator appliance 100 of Besore) comprising: a cabinet (cabinet 102 of Besore); a liner (inner liner 160 of Besore) attached to the cabinet (cabinet 102 of Besore), the liner defining an icebox (IB) compartment (freezer chamber 124 of Besore); a sealed system (sealed system 190 of Besore) mounted to the cabinet to selectively cool the IB compartment (as shown on figure 3 of Besore), the sealed system (190 of Besore) comprising a compressor (compressor 192 of Besore) to motivate refrigerant through the sealed system (during operation of sealed system 190, gaseous refrigerant flows into compressor 192, which operates to increase the pressure of the refrigerant, pg4 paragraph 0044 of Besore), and an evaporator (evaporator 198 of Besore) disposed along an air path in fluid communication with the compressor to exchange refrigerant therewith (as shown on figure 5 of Besore); a conductive ice mold (ice maker 52 containing ice molds, as shown on figure 4 of Boarman ‘982) mounted within the IB compartment (ice maker 52 contained within ice maker housing 54, col 4 lines 21-24 and as shown on figure 2 of Boarman ‘982), the conductive ice mold defining a mold cavity (ice tray 70 of Boarman ‘982) along the air path to receive a chilled airflow from the evaporator (operation of ice maker 52 uses an oscillating setting in which air circulators are used during the ice freezing process, col 17 lines 57-60 of Boarman ‘982); a thermoelectric heat exchanger (TEHE) (thermoelectric device 102 of Boarman ‘982) disposed on the conductive ice mold to draw heat therefrom (thermoelectric device 102 physically connected to the bottom surface of ice forming plate 76, col 4 lines 48-50 of Boarman ‘982); and a water dispenser (sprinklers 50 of Kawasumi) positioned below the conductive ice mold (ice making chambers 60, as shown on figure 1 of Kawasumi) to direct an ice-building spray of water to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1 of Kawasumi), the water dispenser (sprinklers 50 of Kawasumi) comprising a guide ramp (parallel lateral plates 72 of Kawasumi) extending at a non-vertical angle from an upper edge to a lower edge (both ends of lateral plates 72, as shown on figure 1 of Kawasumi), a cup wall (upward flanges 54 in which sprinklers 50 are housed in, col 4 lines 13-15 and as shown on figure 1 of Kawasumi) defining a nozzle recess below the guide ramp (outward flanges 21 where houses sprinklers 50 are located, below lateral plates 72 of Kawasumi), and a spray cap defining an outlet aperture received within the nozzle recess (nozzles 52 has an outlet to spray water within upward flange 54, as shown on figure 1 of Kawasumi), wherein the mold cavity defines a maximum horizontal mold width, and wherein the nozzle recess defines a maximum horizontal recess width, the maximum horizontal mold width being larger than the maximum horizontal recess width (as annotated below on figure 1 of Chae-Chang Wan).

    PNG
    media_image2.png
    667
    975
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 9 that “the cited references fail to indicate a controller initiating an ice making operation comprising directing the ice-building spray to a mold cavity, motivating a chilled airflow during directing the ice-building spray, thereby forming an initial portion of ice, and activating a TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity”. For clarity, Kawasumi has been established in this rejection as a secondary reference that teaches “the controller (it is obvious to a person skilled in the art that if an refrigerant conduit 10 is installed with ice making operation components, then also an controller would be included to control these components of the refrigerating cycle) initiating an ice making operation comprising directing the ice-building spray to the mold cavity (sprays water to ice chambers 60 via nozzles 52, as shown on figure 1), therefore the Applicant’s argument is not persuasive and rejection is maintained. 
Choi has been established in the rejection as a secondary reference that teaches “the controller motivating the chilled airflow during directing the ice-building the ice-building spray (while the controller does not directly control chilled airflow during ice building spray operation, the controller does indeed provide chilled airflow by circulating air inside ice maker 30 using the fan 2430 so that the water may effectively freeze, pg4 paragraph 0064), thereby forming an initial portion of ice (when water effectively freezes, pg4 paragraph 0064)”, therefore the Applicant’s argument is not persuasive and rejection is maintained. 
Boarman “982 has been established in this rejection as a secondary reference that teaches “and activating the TEHE from an inactive state following forming the initial portion of ice to draw heat from the mold cavity (controller 440 operates ice maker 52 which has inactive modes in which the TEHE is not being used, can also be activated on high energy mode during high usage, col 17 and 18)”, therefore the Applicant’s argument is not persuasive and rejection is maintained. 
Finally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763